We have examined with interest the well prepared and appealing motion for rehearing of appellant in which we are urged to reconsider our judgment of affirmance and reverse the case, — not upon grounds that question appellant's failure to stop his car after admittedly striking a human being; but because he claimed and asserted as a reason for not stopping that he was afraid to stop for fear some one would assault him; or if not reversed for this reason, then appellant is of the opinion that the fact that he killed the man with whom he collided was given punitive weight by the jury and prosecutor, which he insists is contrary to rules laid down by us in other cases, some of which are cited by him; and also appellant asserts that if we do not reverse for either of the above reasons, then we should do so because he could not have rendered aid to a man who was killed by the collision.
We find ourselves unable to assent to any of these reasons. Without deciding that there can be no case of collision whose situation and surroundings would so strongly support the proposition of danger to limb or life of the accused, — resulting from acts and conduct of persons present, — which might justify him in fleeing or refusing to stop, we do say that such situation would needs be most unusual, and that no such case on its facts is before us here.
The most that can here be said is that at some former time, as a result of contact of car fenders, some person had assaulted appellant, and that when he did not stop after the instant collision, persons called to him, some loudly and perhaps angrily, and he claimed he was afraid to stop for fear they would beat him up. The facts do not show that any person tried to assault him, or threatened him, or displayed *Page 88 
any weapon with which an assault might be committed. We can not engraft on our law a provision not put there by the legislature, — and make the stop required by statute after a collision, to depend on whether the accused is afraid. We are not able to agree with counsel that undue prominence was given on this trial to the fact that a life was lost in the collision.
Appellant was not given the maximum penalty, and there is no proof of any unfair use against appellant of any fact by any juror, and we are not warranted in concluding that this verdict should not stand upon any legal theory advanced in this record.
The motion for rehearing is overruled.
Overruled.